Citation Nr: 9920144	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran suffered an injury or an aggravation of an 
injury as the result of VA surgical or medical treatment, 
resulting in the additional disability of blindness.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for blindness are met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his blindness is an additional 
disability resulting for an injury or an aggravation of an 
injury resulting from VA hospitalization, medical, or 
surgical treatment.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and his claim is granted.

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
and dependency and indemnity compensation shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).

The criteria for evaluation of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 were amended during the pendency 
of the veteran's appeal, effective October 1, 1997.  See 
Pub.L. No.104-204, § 422, 110 Stat. 2926 (Sep. 26, 1996).  
The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board has first evaluated the veteran's claim 
pursuant to the criteria in effect prior to October 1, 1997, 
in arriving at a determination of which set of criteria may 
be more favorable to the veteran.  As the use of the criteria 
in effect prior to October 1, 1997, result in the grant of 
the benefit sought on appeal, the Board finds those criteria 
to be more favorable to the veteran and has applied those 
criteria in this case, without considering the amended 
criteria.

The evidence in this case shows that the veteran was admitted 
to a VA facility on June 5, 1992, with an acute inferior wall 
myocardial infarction with right ventricular extension.  The 
discharge summary dated from June 5, 1992, to June 26, 1992, 
notes that the veteran was treated with intensive hemodynamic 
monitoring and streptokinase.  The discharge summary also 
notes that the veteran "developed a right groin hematoma 
post arrest after an attempt at passing a 7.5 French 
introducer over a guide wire."  The veteran did relatively 
well except for progressively worsening vision in both eyes 
throughout his stay.  Ophthalmology and neurology 
consultations felt that there was a combination of cortical 
infarct and ischemic optic neuropathy form the veteran's 
hypotension, although computer tomographic scan of the brain 
with contrast was negative.  Prior to discharge, the 
ophthalmology examination revealed cortical blindness 
bilaterally but with significant improvement in the veteran's 
visual fields with the ability to see more objects.

A February 1996 letter from a private physician in regard to 
the veteran's Federal Tort Claims Act claim against VA notes 
that "it would certainly seem that [the veteran's] vision 
loss occurred following the massive blood loss from the 
scrotal hematoma."  However, the physician also indicated 
that "it is not enough that the blindness resulted form a 
complication due to the catheter insertion...it also has to be 
shown that the catheter insertion was not warranted, or done 
in a careless of improper fashion."  That physician 
indicated that he "would be glad to testify that the scrotal 
hematoma caused [the veteran's] blindness."

A January 1999 independent medical opinion, procured pursuant 
to a request by the undersigned, notes that the veteran 

was treated with fluids and pressures 
(namely dopamine), underwent cardiac 
catheterization, and received 
thrombolytic therapy (streptokinase).  
His subsequent hospital course was 
complicated by recurrent hypotensive 
episodes and ventricular fibrillation.  
This was definitely due to the myocardial 
infarction, however, these complications 
may also have been the result of 
streptokinase therapy and blood loss 
secondary to attempts to place a central 
venous line during cardiac 
catheterization.  Hypotension and 
ventricular fibrillation are both know 
complications of thrombolytic therapy in 
patients with cardiogenic shock.  During 
the period of resuscitation measures, the 
patient remained hypotensive for a 
significant period of time and was 
"without blood pressure" (CPR time) for 
about 10 to 15 minutes.  According to 
neurology and ophthalmology 
consultations, this resulted in ischemic 
bilateral cortical injury which caused 
the patient's blindness.  Whether the 
patient's preexisting atherosclerotic 
disease of the cerebral vasculature 
contributed to cortical infarct is 
difficult to say, but is appears most 
likely that the cause of his blindness 
was hypoxic/ischemic injury, due to 
cerebral hypoperfusion and hypotension, 
that occurred as a result of his acute 
myocardial infarction.  It is possible 
that his blood loss during cardiac 
catheterization and streptokinase therapy 
contributed to his hypotension.  All of 
these complications are well-recognized 
as often occurring in AMI and cardiac 
catheterization.


The Board notes that the evidence cited above tends to show 
that the veteran suffered blood loss due to a scrotal 
hematoma which developed "after an attempt at passing a 7.5 
French introducer over a guide wire."  Furthermore, a 
private physician's letter states that physician was willing 
to testify that it was the scrotal hematoma and resulting 
blood loss which resulted in the veteran's blindness.  The 
independent medical opinion found that it was possible that 
the veteran's blood loss due to the hematoma contributed to 
the hypotension which resulted in the veteran's blindness.  
The Board has evaluated the evidence of record and finds that 
the evidence is in equipoise as to whether the veteran 
suffered an injury or aggravation of an injury as a result of 
VA treatment which resulted in an additional disability.  
Therefore, resolving the benefit of the doubt in the favor of 
the veteran, the Board finds that the veteran suffered and 
injury or an aggravation of an injury in that he developed a 
scrotal hematoma as a result of cardiac catheterization by 
VA.  The Board further find that the scrotal hematoma and the 
resulting blood loss resulted in the cortical infarcts which 
resulted in an additional disability of blindness.

Accordingly, the Board finds that the criteria for 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
blindness are met, and the veteran's claim therefor is 
granted.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
blindness is granted.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

